         Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        )
                                                )       Crim. No. 18-CR-195 (JAM)
                v.                              )
                                                )        July 29, 2019
FAREED AHMED KHAN,                              )
                                                )
                          Defendant.            )

                        THE GOVERNMENT’S MOTIONS IN LIMINE

        The United States of America, by and through the undersigned attorneys, respectfully

submits the following three motions in limine. First, the government intends to introduce evidence

in its case-in-chief concerning the defendant’s use and facilitation of Hussain Chippa as a

“hawaladar,” or illegal money remitter, and evidence connecting that arrangement to terrorism.

Because this evidence is inextricably intertwined with the defendant’s false statements made in a

terrorism investigation, or, in the alternative, constitutes admissible extrinsic evidence under

Federal Rule of Evidence 404(b), the Court should allow its admission at trial.

        Second, because the defendant has waived any selective-prosecution defense and cannot

prove such a legal claim, the government respectfully requests this Court preclude him from

asserting any variant of the defense to the jury at trial.

        Finally, consistent with the defendant’s proffer agreement and rebuttal waiver, the

government reserves the right to use certain of the defendant’s proffered statements in the event

he opens the door to their use at trial.

                                           BACKGROUND

        This case stems from a terrorism investigation into Fareed Ahmed Khan and others for

providing material support to a foreign terrorist organization. Khan is a 61-year-old naturalized

citizen of the United States who was born in Pakistan, immigrated to the United States, and was



                                                    1
           Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 2 of 19



naturalized on February 21, 2003. During the course of the investigation, Khan lived with his wife

and two sons in Manchester, Connecticut, where he worked at Pep Boys as a mechanic, making

approximately $34,000 a year. While in Connecticut, Khan was also the Regional Director of the

Islamic Circle of North America (“ICNA”). In that role, he was responsible for collecting cash

and check donations to ICNA for its various charitable events.

       During the course of the investigation, which began in early Spring 2014, the Federal

Bureau of Investigation (“FBI”) determined that the defendant repeatedly received multiple cash

deposits into his bank account, amounting to over $200,000 over the course of about eight

years. The FBI also discovered that the defendant was transacting with a man named Hussain

Chippa from Pakistan.     Chippa would arrange for third parties to make deposits into the

defendant’s bank account to fund medical equipment purchases Chippa made from Pakistan using

the defendant’s Paypal and eBay accounts. The medical equipment included various monitors,

endoscopy scopes, and other equipment typically used to treat gastrointestinal maladies. The

defendant then collected the purchased medical equipment, repackaged it, and sent it to two

different names that were not Chippa, all to the same address in Pakistan.

       The defendant eventually admitted to the FBI that his shipping arrangement with Chippa

was a “hawala,” or an illegal alternative remittance system to transfer money overseas. 1 The

investigation further revealed that the defendant on multiple occasions used Chippa as a

“hawaladar” to give money to his brother in Pakistan, Naveed, who supported Falah-i-Insaniat




       1
         According to the United States Department of the Treasury, a “hawala” is an alternative
or parallel remittance system that originated in South Asia. Dependent on family and regional
relationships, a “hawala” works by transferring money without actually moving it. For example,
individuals in the United States who wish to give money to family in Pakistan can place requests
and payments with a “hawaladar” in the United States, who communicates the requests to a
counterpart-hawaladar in Pakistan, who makes the requested payments to the family in Pakistan.

                                                2
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 3 of 19



Foundation (“FIF”), a foreign terrorist organization associated with Lashkar-e-Tayyiba (“LeT”)

and Jamaat-ud-Dawa (“JUD”). Specifically, on July 25, 2014, Naveed posted the following

message on the defendant’s Facebook account:

       Light the lamp of hope. Be it an earthquake or a flood; participate in this movement
       for Islamic dominance by giving zakat, sadaqat, donation [and/or] fitrana to Falah-
       e-Insaniyat Foundation, [which is] actively involved in helping oppressed Muslims
       and in serving suffering humanity.

Naveed’s post also listed “Dr. Naveed” as the contact along with a phone number known to belong

to Naveed. Within hours of receiving this message, the defendant wrote the following to his

brother via WhatsApp: “$50 fitra & $100 for fidya. Please pay. Zakat I paid already.”

       On June 26, 2015, the FBI interviewed the defendant with an attorney present. During the

course of that interview, the FBI agents notified the defendant that they were conducting a

terrorism investigation, and asked multiple questions about ICNA and packages to Pakistan.

Despite his role of collecting cash donations to the charity for years, Khan responded, in part, that

he was not affiliated with ICNA or any of its related entities, was not aware of any ICNA office

or representative operating within Connecticut, and did not maintain any association with anyone

from ICNA. Khan asserted that he had never collected any type of charitable donation on behalf

of ICNA or any other charitable organization. As for packages to Pakistan, the defendant

responded that, with the exception of shipping items such as clothing to his brother and sister in

Pakistan, he had never shipped any items to anyone in Pakistan.

       Later, on October 13, 2015, the FBI searched the defendant’s home, cellular phone, and

Facebook accounts pursuant to a federal search warrant. At Khan’s home, agents discovered

numerous items related to Khan’s role in ICNA, including handbooks, badges, and fliers. In

Khan’s phone, agents discovered WhatsApp messages between Khan and Chippa detailing Khan’s

involvement in multiple shipments of medical equipment to Pakistan.



                                                 3
         Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 4 of 19



        Moreover, agents recovered text messages between Khan and his brother, Naveed, that

demonstrated that the defendant used Chippa as a “hawaladar” to get money to his brother. On

June 5, 2015, for example, the defendant directly communicated with Chippa, asking him to pay

Naveed on the defendant’s behalf. The defendant messaged, “Naveed need $1000 is possible you

give him.” Chippa replied, “oh yes I will.” Later, on June 17, 2015, Chippa confirmed that he had

made the defendant’s requested payment to Naveed, writing to the defendant that he had given

“Naveed Bhai … Rs 100,000.”

                                         DISCUSSION

   I.      The Government Seeks to Admit Certain Evidence as Intrinsic or, Alternatively,
           Extrinsic to his False Statements in a Terrorism Investigation.

        The government intends to offer evidence of the defendant’s “hawala” arrangement with

Hussain Chippa, and evidence connecting that arrangement to terrorism.           Specifically, the

government plans to admit the following evidence in its case-in-chief: (1) financial and electronic

records detailing the defendant’s shipping arrangement with Chippa; (2) the defendant’s electronic

and verbal admissions that this agreement was a “hawala” that he, in part, used to pay money to

his brother, Naveed; (3) the brother’s solicitation for contributions to FIF which he posted on the

defendant’s Facebook page; and (4) testimony that LeT, FIF, and related entities are terrorist

organizations that have used “hawalas” to finance their operations.

        A. Legal Standard

        The Federal Rules of Evidence define relevant evidence as “evidence having any tendency

to make the existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” F.R.E. 401. Hence, where the

evidence directly addresses an element of the crime, it is relevant. See United States. v. Armone,

363 F.2d 385, 403 (2d Cir. 1966) (holding that because agreement is an element of conspiracy,



                                                4
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 5 of 19



evidence of association was relevant). Moreover, as the Second Circuit has repeatedly articulated,

“[t]o be relevant, evidence need only tend to prove the government’s case, and evidence that adds

context and dimension to the government’s proof of the charges can have that tendency. Relevant

evidence is not confined to that which directly establishes an element of the crime.” United States

v. Gonzalez, 110 F.3d 936, 941 (2d Cir. 1997); see also United States v. Abu-Jihaad, 630 F.3d 102,

132 (2d Cir. 2010) (“To be relevant, evidence need not be sufficient by itself to prove a fact in

issue, much less to prove it beyond a reasonable doubt.”). Any evidence dubbed relevant is

admissible under Rule 402. United States v. Ramirez, 894 F.2d 565, 569 (2d Cir. 1990); see also

Gonzalez, 110 F.3d at 941.

       Rule 403 provides a narrow exception to the broad admissibility of relevant evidence:

           Although relevant, evidence may be excluded if its probative value is
           substantially outweighed by the danger of unfair prejudice, confusion of the
           issues, or misleading the jury, or by considerations of undue delay, waste of
           time, or needless presentation of cumulative evidence.

“Since the Rule governs the exclusion of relevant, probative evidence, prohibiting the use of

evidence on this basis ‘is an extraordinary remedy that must be used sparingly.’” United States v.

Ferguson, 246 F.R.D. 107, 117 (D. Conn. 2007) (quoting George v. Celotex Corp., 914 F.2d 26,

31 (2d Cir. 1990)).

       At the heart of any Rule 403 analysis is whether the relevant evidence at issue is “unfairly

prejudicial.” For purposes of Rule 403, “[e]vidence is prejudicial only when it tends to have some

adverse effect upon a defendant beyond tending to prove the fact or issue that justified its

admission into evidence.” United States v. Quattrone, 441 F.3d 153, 186 (2d Cir. 2006) (citing

United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980)). “[T]he prejudice must be unfair in

the sense that it could unduly inflame the passion of the jury, confuse the issues before the jury, or

inappropriately lead the jury to convict on the basis of conduct not at issue in the trial.” Id. And



                                                  5
         Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 6 of 19



any such unfair prejudice must substantially outweigh the evidence’s probative value before it is

excluded. Perry v. Ethan Allen, Inc., 115 F.3d 143, 151 (2d Cir. 1997).

        Alternatively, Rule 404(b) provides that evidence of a crime, wrong, or other acts may be

admissible for purposes other than showing a propensity to commit crimes, such as proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident. Like Rule 403, Rule 404(b) operates as a rule of inclusion. United States v. Carboni,

204 F.3d 39, 44 (2d Cir. 2000); United States v. Pascarella, 84 F.3d 61, 69 (2d Cir. 1996); United

States v. Stevens, 80 F.3d 60, 67 (2d Cir. 1996); United States v. Pipola, 83 F.3d 556, 565 (2d Cir.

1996); United States v. Muniz, 60 F.3d 65, 69 (2d Cir. 1995); United States v. DeVillio, 983 F.2d

1185, 1194 (2d Cir. 1993); United States v. Pitre, 960 F.2d 1112, 1118-19 (2d Cir. 1992).

        Since a district court is in the best position to evaluate the evidence and its effect on the

jury, its rulings on admissibility of evidence under Rules 403 and 404(b) will not be overturned

on appeal absent a clear showing of abuse of discretion. United States v. Smith, 727 F.2d 214,

220 (2d Cir. 1984); United States v. LaFlam, 369 F.3d 153, 155 (2d Cir. 2004) (articulating the

well-settled legal principle that district courts have “broad discretion” in evaluating the

admissibility of evidence at trial); United States v. Greer, 631 F.3d 608, 614 (2d Cir. 2011)

(internal citation and quotation marks omitted) (noting the standard of review concerning the

“admission of evidence” is “abuse of discretion, which [the appellate court] will only find if the

district court acted arbitrarily and irrationally”.

        B. The Defendant’s “Hawala” Arrangement with Chippa and its Connections to
           Terrorism

        As direct evidence of the charged offense, the government anticipates admitting evidence

of the defendant’s “hawala” relationship with Chippa dating from at least 2007 through 2015, and

evidence connecting this relationship to terrorism – to wit, that the defendant used this relationship



                                                      6
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 7 of 19



to pay his brother in Pakistan, who was a known terrorist sympathizer, and that foreign terrorist

organizations are known to use alternative remittance systems to finance themselves.

       As detailed in the Indictment, the defendant is charged with making materially false

statements to the FBI in a matter involving international terrorism, in violation of 18 U.S.C.

§ 1001. Section 1001 requires the government to prove the following elements: that (1) the

defendant made the statement charged in the Indictment; (2) the statement was material to the FBI;

(3) the statement was false, fictitious, or fraudulent; (4) the defendant acted knowingly and

willfully; and (5) the defendant made the statement in a matter within the jurisdiction of the

government of the United States. See generally Leonard B. Sand et al., Modern Federal Jury

Instructions: Criminal, Instruction 36 (2012). Additionally, if the jury finds that the defendant is

guilty, it must also determine whether the government proved beyond a reasonable doubt that the

defendant’s offense involved international terrorism. 18 U.S.C. § 1001(a)(2).

       The Indictment specifically identifies a number of false statements, including that “the only

packages he ha[d] ever sent to Pakistan were to his brother and sister containing clothing.”

Indictment at 2. To successfully prosecute the defendant, the government must, in part, prove that

this was false. In other words, the government must prove that the defendant sent packages to

people other than his family in Pakistan or that those packages contained something other than

clothing. His financial-account, shipment history, and related WhatsApp messages are relevant to

that end: The defendant sent dozens of packages of medical equipment to people other than his

family in Pakistan over a multi-year period at Chippa’s request and instruction. This evidence not

only directly proves that the defendant lied, but also evidence that he intended to lie. The defendant

did not simply forget one instance of shipping a gift to a friend; rather, he was a critical cog in

Chippa’s system of medical-equipment shipments, allowing unidentified and unknown people to




                                                  7
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 8 of 19



deposit more than $200,000 into his personal bank account and shipping numerous packages to

Chippa every year.

       The government also must prove that the charged offense involved international terrorism.

Under Section 2331, “international terrorism” includes any activities that, inter alia, “involve …

acts dangerous to human life that are a violation of the criminal laws of the United States or of any

State, or that would be a criminal violation if committed within the jurisdiction of the United States

or of any State.” 18 U.S.C.18 U.S.C. § 2331. The evidence concerning the defendant’s use and

facilitation of Chippa’s “hawala” business to pay money to his brother, as well as testimony

concerning the use of “hawalas” to finance LeT’s terrorism, provides the necessary context to the

FBI’s investigation of the defendant. This was not simply a money-laundering investigation; it

was a terrorism-financing investigation concerning the material support to LeT/FIF, which are

foreign terrorist organizations. At the time of the investigation, the FBI not only discovered the

suspicious money and shipment scheme described above, but also evidence that the defendant used

Chippa to provide money to his brother who supported and sought donations for FIF. In sum, the

defendant lied to the FBI in the midst of a legitimate investigation into whether the defendant was

part of a network providing money to a foreign terrorist organization. All of this evidence,

therefore, is directly relevant to Count One.

       And, as here, when relevant evidence is coextensive with the requirements of proof – that

is, where the evidence directly relates to the elements of the offense charged in the indictment – it

cannot, by definition, be unfairly prejudicial. See United States v. Cruz Kuilan, 75 F.3d 59, 61 (1st

Cir. 1996) (“[H]ere, as in Rivera Gomez, [67 F.3d 993, 996-98 (1st Cir. 1995)] the ‘evidence at

issue [was] so tightly linked to guilt as defined by the elements of the offense, [that] it would be

surpassingly difficult to justify a finding of unfair prejudice stemming from its introduction.’”);




                                                  8
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 9 of 19



see also, e.g., United States v. Wacker, 72 F.3d 1453, 1469 (10th Cir. 1996) (where evidence is

integrally related to the criminal activities charged in the indictment it is admissible). While

evidence that the defendant helped run an alternative remittance system popular with terrorist

organizations and used that system to pay his brother who supported FIF is prejudicial, it is not

unfairly so. Rather, it is inextricably intertwined with the charge that he committed an offense

involving international terrorism.

       Alternatively, the government respectfully submits that the evidence at issue is admissible

at trial pursuant to Rule 404(b). That the defendant engaged in an eight-year, medical-equipment

shipment scheme with Chippa in Pakistan demonstrates his knowledge, intent, and absence of

mistake or accident in his false answer to the FBI’s question. See Pitre, 960 F.2d at 1119; United

States v. Caputo, 808 F.2d 963, 968 (2d Cir. 1987) (where a defendant’s intent or knowledge is

clearly at issue, evidence of prior acts may be admissible to prove intent or knowledge). Not only

did the defendant in fact send packages to individuals other than his siblings, but he did so in such

an orchestrated manner and for so long that it belies any notion that he simply forgot. And the fact

that the defendant used Chippa to pay his brother who supported FIF via unlicensed money

remitting, thereby evading traditional stringent anti-money laundering regulations, further

evidences the importance of the defendant’s arrangement with Chippa and his intention to lie to

the FBI. This evidence is, thus, highly probative of myriad trial issues, each with its own

propensity-free chain of reasoning.

       In sum, the evidence detailed above is relevant to the elements of the charged offense or

alternatively to establish motive or absence of mistake. Moreover, the evidence is more probative

than it is prejudicial. For these reasons, it is admissible in the Government’s case-in-chief.




                                                 9
          Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 10 of 19



    II.      The Defendant Has Waived Any Selective-Prosecution Defense.

          The government also requests the Court find the defendant has waived any selective-

prosecution defense, precluding him from making such an argument to the jury.

          The government has reason to believe the defendant may argue to the jury that the

government targeted the defendant based on unconstitutional grounds. On September 19, 2018,

the Connecticut-based Journal Inquirer published an article detailing the charges in this case. The

defendant’s attorney provided an emailed statement: “Mr. Khan did not lie at all to the FBI. There

is no evidence of terrorism at all. This is only happening to Mr. Khan because he is Muslim.”

Alex Wood, Manchester mechanic’s cash questioned in terrorism probe, JOURNAL INQUIRER

(Sept. 19, 2018), https://www.journalinquirer.com/crime_and_courts/manchester-mechanic-s-

cash-questioned-in-terrorism-probe/article_a5da2092-bc1c-11e8-8286-f33c1064fe4a.html            (last

visited Jul. 28, 2019). 2

          This line of argument should not reach a jury. As the Second Circuit has repeatedly

explained, “a selective prosecution defense alleges ‘a defect in the institution of the prosecution,’

and as such ‘is an issue for the court rather than the jury.’” United States v. Farhane, 634 F.3d

127, 167 (2d Cir. 2011) (quoting United States v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997)).

Indeed, the Federal Rules of Criminal Procedure make it clear that a defendant “must” make any

argument regarding “a defect in instituting the prosecution” – including that the government

selectively prosecuted him – in a “pretrial motion” to the court. Fed. R. Crim. P. 12(b)(3)(A)(iv);

see also Farhane, 634 F.3d at 167 (citing Fed. R. Crim. P. 12(b)(3)(A)). This is because a

“selective-prosecution claim is not a defense on the merits to the criminal charge itself, but an



2
  The government includes defense counsel’s statements to the Journal Inquirer not to cast
aspersions upon the defendant or defense counsel, but simply to contextualize the government’s
request.

                                                 10
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 11 of 19



independent assertion that the prosecutor has brought the charge for reasons forbidden by the

Constitution.” Regan, 103 F.3d at 1082 (quoting United States v. Armstrong, 517 U.S. 456, 463

(1996)); see also United States v. Washington, 705 F.2d 489, 495 (D.C. Cir. 1983) (“[T]he issue

of selective prosecution is one to be determined by the court … as it relates to an issue of law

entirely independent of the ultimate issue of whether the defendant actually committed the crimes

for which she was charged.”).

       Here, the defendant did not assert a selective-prosecution defense in a pre-trial motion, and

has thus waived the argument. He should, therefore, be precluded from raising any strain of the

defense for the first time before a jury during trial. United States v. Machorro-Xochicale, 840 F.3d

545, 549-50 (8th Cir. 2016) (citing Regan, 103 F.3d at 1082); see also United States v. Huber, 404

F.3d 1047, 1054 (8th Cir. 2005) (“A selective-prosecution claim … must be raised before trial …

Otherwise, it is waived.”). Allowing the defendant to make the argument at trial would constitute

an inappropriate end-run around both the Federal Rules of Criminal Procedure and the high burden

established in Armstrong. 3



3
  Indeed, to succeed on a selective prosecution claim, a defendant “must demonstrate that the
federal prosecutorial policy ‘had a discriminatory effect and that it was motivated by a
discriminatory purpose.’” Armstrong, 517 U.S. at 465 (quoting Wayte v. United States, 470 U.S.
598, 608 (1985)); see also La Trieste Restaurant v. Village of Port Chester, 188 F.3d 65, 69 (2d
Cir. 1999), cert. denied, 528 U.S. 1187 (2000) (same). In other words, a defendant cannot simply
assert that the government acted improperly, but must make some prima facie showing beforehand:
that, “(1) while others similarly situated have not generally been proceeded against because of
conduct of the type forming the basis of the charge against the defendant, he has been singled out
for prosecution, and (2) that the government’s discriminatory selection of the defendant for
prosecution has been invidious or in bad faith, i.e. based upon such impermissible considerations
as race, religion or the desire to prevent his exercise of constitutional rights.” United States v.
Fares, 978 F.2d 52, 59 (2d Cir. 1992). The defendant has not, and cannot, make this showing.
Rather, as explained in detail above, the government’s investigation was legitimately based in part
on the defendant’s suspicious financial activity, shipments to Pakistan, and false statements to
federal law enforcement. See United States v. Carney, 225 F.3d 646 (2d Cir. 2000) (unpublished)
(affirming denial of the defendant’s request for discovery on selective prosecution claim where the
government presented legitimate reasons to explain its prosecutorial choices). Where the evidence

                                                11
          Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 12 of 19



          In short, the defendant has waived any selective-prosecution defense and should be

precluded from making such an argument before the jury at trial.

   III.      The Government Reserves the Right to Introduce the Defendant’s Proffer
             Agreement and Proffered Statements in the Event the Defendant Opens the Door
             to them.

          Finally, the government, in accordance with the defendant’s proffer agreement and rebuttal

waiver, reserves the right to introduce the defendant’s proffered statements if the defendant opens

the door to those statements at trial.

          On January 16, 2018, the defendant and his then-attorney and an Urdu interpreter,

participated in a proffer session with government counsel and federal law enforcement agents. The

proffer was conducted subject to a written proffer agreement (the “Agreement”) that stated in

relevant part as follows:

          (2) If Client is prosecuted by the Government, the Government will not offer
          Client’s proffer statements as evidence against Client at trial, except as provided
          below:

          (3) The Government may use Client’s proffer statements:

                 (a) to prosecute Client for perjury, making false statements, obstruction of
                 justice or any offense committed after the date of this Agreement;

                 (b) to pursue any investigative leads suggested directly or indirectly by
                 Client’s proffer statements, and to use any evidence developed through
                 pursuing such investigative leads against Client. Should Client be
                 prosecuted, this Agreement eliminates the need for a hearing at which the
                 Government might have to prove that the evidence it intends to introduce,
                 whether at trial or any other phase of the case, is not derived from or
                 otherwise tainted by Client's proffer statements;




to be presented would be insufficient as a matter of law, interests of judicial economy suggest that
the jury should not be burdened with the matter. United States v. Villegas, 899 F.2d 1324, 1343
(2d Cir. 1990).

                                                  12
         Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 13 of 19



                  (c) in any proceeding, to cross-examine Client, to rebut any evidence or
                  argument offered by Client or on Client's behalf, or to respond to any
                  argument made or issue raised sua sponte by the Court;

                  (d) in connection with Client's sentencing, in which event the Government
                  will ask the Court not to consider Client's proffer statements in determining
                  Client's sentencing guideline range; …

         (4) To the extent that this Agreement permits the Government to use Client's proffer
         statements, Client waives any argument that evidence of or derived from Client's
         proffer statements should be suppressed or not admitted as evidence under the
         United States Constitution, any statute, Federal Rule of Criminal Procedure 1 1 (f),
         Federal Rule of Evidence 410 or any other federal rule.

         …

         (6) This Agreement will be null and void if the Government determines that Client,
         whether directly or through someone acting on Client's behalf, has knowingly
         provided false or misleading statements or information to the Government or if
         Client becomes a fugitive from justice. The Government may then use any of
         Client's proffer statements without restriction.

         The terms and conditions of that Agreement, including those set forth above, were

explained to the defendant by his counsel in advance of the proffer. The terms of the Agreement

were then explained to the defendant again by government counsel at the outset of the proffer. The

defendant stated that he understood. Prior to beginning the proffer, the defendant executed a

written acknowledgment, to the following effect:

         I have read the foregoing Proffer Agreement (or had it read and translated for me)
         and I have discussed it with my attorney. I understand all of the terms and the
         potential consequences of entering into this Proffer Agreement. I am entering into
         this Proffer Agreement because I choose to do so, not because I have been forced
         or coerced.

Internal Revenue Service Criminal Investigation Special Agent Michael Dragan was present for

the proffer session and is prepared to testify that the terms of the proffer agreement were explained.

The content of his proffer session is filed as a sealed exhibit hererto as Exhibit A. 4


4 Given the content of the proffer and the proximity of the trial, the government requests that this exhibit be filed
under seal so as not to prejudice the defendant or impact the jury pool.


                                                          13
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 14 of 19



       Should the defendant open the door by eliciting testimony in his direct case, his cross

examination of witnesses, or his arguments to the jury that is contradicted or rebutted by his proffer

statements, the government reserves the right to introduce any or all of his proffered statements.

Generally, a defendant’s statements made during plea negotiations, including proffers, are

inadmissible. Federal Rule of Evidence (FRE) 410 provides:

       (a) Prohibited Uses. In a civil or criminal case, evidence of the following is not
       admissible against the defendant who made the plea or participated in plea
       discussions:
       ...

       (4) a statement made during plea discussions with an attorney for the prosecuting
       authority if the discussions did not result in a guilty plea or they resulted in a
       later-withdrawn guilty plea.

FRE 410.     The Connecticut United States Attorney’s Office’s standard proffer agreement,

however, contains a waiver of “all rights” under FRE 410 (and the analogous protections under

Federal Rule of Criminal Procedure 11(f)). 5 Proffer Agreement at ¶ 7. The Agreement permits

the government to introduce the defendant’s statements made during a proffer session not only to

impeach the defendant should he testify, but also to rebut any evidence or arguments offered by or

on behalf of the defendant. Id. at ¶¶ 5, 6.

       In support of such contractual waivers, the Supreme Court has long recognized that a

defendant’s rights under FRE 410 are not absolute, but can be waived. See United States v.



5
  Former versions of Federal Rule of Criminal Procedure 11 similarly barred the admission of
statements made in plea negotiations against the defendant. However, the current draft of Rule 11
provides that “[t]he admissibility or inadmissibility of a plea, plea discussion, and any related
statement is governed by Federal Rule of Evidence 410.” Fed.R.Crim.Pro. 11(f). Because this
provision merely codifies FRE 410 in the Federal Rules of Criminal Procedure, it has no
independent force. Thus, if FRE 410 bars the admission of a statement, it is also barred under
Federal Rule of Criminal Procedure 11, but if FRE 410 permits the statement to be admitted, the
Rule of Criminal Procedure cannot stand in the way. See United States v. Paris, No.
3:06CR0064(CFD), 2007 WL 1158118 at *3 (D. Conn. April 18, 2007).


                                                 14
         Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 15 of 19



Mezzanatto, 513 U.S. 196 (1995). In this Circuit, United States v. Velez, 354 F.3d 190 (2d Cir.

2004), clearly holds such waivers enforceable. There, the Court held that “where a proffer

agreement is entered into knowingly and voluntarily, a provision in which defendant waives his

exclusionary privilege under Federal Rule of Evidence 410 by permitting the Government to

introduce defendant’s proffer statements to rebut contrary evidence or arguments presented by the

defense, whether or not the defendant testifies, is enforceable.” Id. at 196. Thus rebuttal waivers,

such as that used here, which permit the government to introduce the defendant’s proffered

statement to rebut arguments or assertions made by the defendant or on his behalf, are enforceable

so long as the government can establish by a preponderance of the evidence that the defendant

entered into them knowingly and voluntarily. See United States v. Paris, No. 3:06CR0064(CFD),

2007 WL 1158118 at 4 (D. Conn. April 18, 2007); United States v. Barrow, 400 F.3d 109 (2d Cir.

2005).

         To determine whether the rebuttal waiver has been triggered, the Court must determine

what a particular statement, question, or piece of evidence offered by defense counsel necessarily

asserts. In the clearest case, proffered testimony may be admitted to challenge an assertion that

directly contradicts the defendant’s proffered statement, regardless of whether that assertion is

made through the defendant’s own testimony, defense witnesses, defense exhibits, or even

arguments or questions posed by defense counsel. See Barrow, 400 F.3d at 117 n7 (citing United

States v. Krilich, 159 F.3d 1020, 1025 (7th Cir. 1998) (“a defendant can open the door to

introduction of proffer statements as readily on the government’s case-in-chief – for example,

through cross-examination of a prosecution witness – as on his own case.”)); see also United States

v. Murph, 2011 WL 6317624 (2d Cir. Dec. 19, 2011) (affirming district court’s admonishment to

defense counsel that proposed cross-examination of prosecution witnesses would trigger rebuttal




                                                15
       Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 16 of 19



waiver). In Barrow, for example, defense counsel’s opening statement asserted that the real

perpetrator of the crime was another individual, not the defendant. Counsel’s assertion, although

not evidence, directly contradicted the defendant’s proffered admission that he committed the

offense charged. Accordingly, the court allowed the admission of proffered statements to rebut

the defenses claim. Id.

       The application of the rebuttal waiver also applies where contrary facts are not stated

directly, but are merely implied. Id. The court in Barrow detailed numerous, though not

exhaustive, examples of implicit triggers:

       In United States v. Ruffin, 575 F.2d 346, 357 (2d Cir.1978), a tax evasion case, we
       affirmed the district court’s decision to admit evidence showing that certain
       corporate expenditures had been used to buy defendant a mortgage. Although the
       evidence did not directly contradict any particular proof, we concluded that it did
       “rebut directly Ruffin’s defense of insubstantial tax liability.” Id. at 357. In United
       States v. Bari, 750 F.2d 1169, 1180 (2d Cir.1984), we ruled that an opening
       statement suggesting that defendant’s injuries rendered his charged attempted
       escape improbable opened the door to rebuttal evidence of a different – and,
       therefore, not directly contradictory – escape attempt defendant made while
       suffering from a different physical disability. In United States v. Khan, 787 F.2d
       28, 34 (2d Cir.1986), a drug smuggling case in which defense counsel told the jury
       that it would hear no evidence of defendant’s wealth, we approved expert testimony
       about how inexpensively heroin could be purchased in Pakistan. Plainly, the
       evidence did not rebut the argument that defendant was not a wealthy man, but it
       did rebut the inference that a lack of means would have prevented him from
       committing the charged crime. Id. Finally, in United States v. Kusek, 844 F.2d
       942, 948 (2d Cir.1988), another drug case, defense counsel opened by alluding to a
       large cash seizure from his client’s home and stated that his client owned a
       restaurant that generated large sums of cash. The district court concluded that this
       suggestion of a legitimate source for the money was properly rebutted with
       evidence of defendant’s post-arrest disavowal of any knowledge of the seized cash,
       id., although the latter statement certainly did not disprove defendant’s restaurant
       ownership.

Barrow, 400 F.3d at 117

       In determining the scope of the government’s rebuttal right, the Second Circuit was careful

to note that “rebut” has its common meaning. Id. at 120. In other words, the admissibility of




                                                 16
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 17 of 19



proffered statements is not limited only to those statements that outright contradict the defense’s

claims; rather “rebuttal encompasses any evidence that the trial judge concludes fairly counters

and casts doubt on the truthfulness of factual assertions advanced, whether directly or implicitly,

by an adversary.” Id. at 121.

       Accordingly, should an appropriate triggering assertion be made by defense counsel in his

statements to the jury or through cross-examination or defense witnesses, the government will seek

to introduce those statements from the defendant’s proffer which fairly rebut the triggering

assertions.

                                        CONCLUSION

       For the reasons articulated herein, the government respectfully requests the Court grant the

above motions in limine.

                                      Respectfully submitted,

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY
                                      /s/
                                      VANESSA RICHARDS
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar No. phv05095
                                      United States Attorney’s Office
                                      1000 Lafayette Boulevard, 10th Floor
                                      Bridgeport, Connecticut 06604
                                      (203) 696-3000 / (203) 579-5575 (fax)

                                      WILLIAM J. NARDINI
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar No. CT16012
                                      United States Attorney’s Office
                                      157 Church Street, 25th Floor
                                      New Haven, CT 06510
                                      (203) 821-3700 / (203) 773-5376 (fax)

                                      TROY A. EDWARDS, JR.
                                      TRIAL ATTORNEY
                                      Federal No. 5453741



                                                17
Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 18 of 19



                       United States Department of Justice
                       National Security Division
                       Counterterrorism Section
                       950 Pennsylvania Ave. NW
                       Washington, D.C. 20530
                       (202) 305-1601 / (202) 305-5564




                                18
        Case 3:18-cr-00195-JAM Document 109 Filed 07/29/19 Page 19 of 19



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, a copy of the above submission was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/
                                               VANESSA RICHARDS
                                               ASSISTANT UNITED STATES ATTORNEY
                                               PHV 05095
                                               (203) 696-3000




                                                 19
